Citation Nr: 1710313	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  07-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right-foot bunionectomy.

2.  Entitlement to a rating in excess for 10 percent for a keloid scar, residual of a right foot bunionectomy.

3.  Entitlement to an initial rating in excess of 10 percent for right pes planus prior to October 24, 2005.

4.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus from October 24, 2005.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board remanded this case in November 2012.

In March 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Veteran also perfected to the Board an appeal for a claim for entitlement to service connection for a left foot disability.  However, a May 2013 rating decision granted entitlement to service connection for hallux valgus of the left foot, and a June 2013 rating decision granted entitlement to service connection for bilateral pes planus and for a residual scar, status post-surgery left foot hallux valgus.  As this represents a total grant of the benefit sought on appeal with respect to the issue of entitlement to service connection for a left foot disability, that issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In March 2016, the Board issued a decision denying the Veteran's appeal for increased ratings.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued a motion granting a Joint Motion for Partial Remand (JMR) to remand the case to the Board for further consideration.

In the March 2016 decision, the Board also granted the Veteran entitlement to an initial separate rating of 10 percent for right pes planus prior to October 24, 2005, and entitlement to an initial separate rating of 10 percent for anterior metatarsalgia from December 28, 2012.  The parties to the January 2017 JMR asked the Board's decision not be disturbed as to those issues.  The Court therefore dismissed those issues in the January 2017 Order.  Accordingly, those issues are not before the Board at this time.

As discussed in the JMR, the Veteran testified at the March 2012 Board hearing that he was forced to stop working as a maintenance mechanic for the United States Postal Service in October 2010 due to his service-connected bilateral foot disabilities.  A claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given the Veteran's March 2012 testimony, the Board concludes that a claim for entitlement to a TDIU has been raised as part of the increased ratings issues on appeal.

In this decision, the Board grants entitlement to a TDIU.  The Agency of Original Jurisdiction (AOJ) will set an effective date for the grant of entitlement to a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

Following issuance of the most recent supplemental statement of the case, additional evidence was associated with the record.  In a February 2017 statement, the Veteran waived initial consideration of the evidence by the AOJ.  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1.  Throughout the relevant rating period, the Veteran's residuals of a right foot bunionectomy have been manifested by hallux valgus, operated with resection of the metatarsal head.

2.  Throughout the relevant rating period prior to October 24, 2005, the Veteran's right pes planus was manifested by no more than moderate symptoms with weight-bearing line over or medial to the great toes and pain on manipulation and use of the feet.

3.  From October 24, 2005, the Veteran's bilateral pes planus has been productive of no more than severe symptoms as demonstrated by pain on manipulation and use accentuated, indication of swelling on use, and marked pronation. 

4.  Throughout the relevant rating period, the Veteran's keloid scar of the right foot has not been deep, has not caused limited motion, and has not exceeded an area of 12 square inches (77 square centimeters). 

5.  From October 23, 2008, the Veteran's right foot scar residuals have not been manifested by three or more scars that are unstable or painful.

6.  The evidence of record reflects that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for residuals of a right foot bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5277, 5278, 5280, 5281, 5282, 5283, 5284 (2016).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for right pes planus were not met at any time prior to October 24, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for entitlement to an initial rating in excess of 30 percent for bilateral pes planus have not been met at any time from October 24, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5276 (2016). 

4.  The criteria for entitlement to a rating in excess of 10 percent for keloid scar, residuals of right foot bunionectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801 through 7805 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2007).

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to a TDIU.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA's duty to notify as to the issue of an increased rating for the service-connected keloid scar of the right foot was satisfied by letters dated in December 2004 and April 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's appeal for increased initial ratings for residuals of a right-foot bunionectomy and bilateral pes planus arises from his disagreement with the initial ratings awarded following the grant of service connection for those disabilities.  When the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in September 2007.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings for the residuals of a right-foot bunionectomy and bilateral pes planus.

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal, including obtaining the Veteran's VA and private treatment records. The Veteran has not identified any relevant evidence that remains outstanding.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to the disabilities at issue on appeal in January 2005, May 2006, May 2012, December 2012, June 2013, and October 2013.  VA also obtained an addendum opinion in June 2013.  The examiners examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include statements as to the Veteran's likely functional loss and the likely effect of the disabilities on the Veteran's ability to work.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his right-foot bunionectomy, right foot keloid scar, or bilateral pes planus has increased in severity since the most recent VA examinations for those disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that higher disability ratings are warranted.  See, e.g., statement from the representative, received in February 2017.  As such, the Board finds that the examinations of record are adequate to adjudicate the increased rating issues on appeal, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the appeals adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Compliance with Board Remand

As noted in the Introduction, the Board remanded this case November 2012.  Relevant to the matters remaining on appeal, the November 2012 Board remand directed the AOJ to seek records of the Veteran's treatment at Kaiser Permanente; provide the Veteran with a VA examination to assess the severity of his service-connected right foot disabilities; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2012 Board remand, the AOJ sent the Veteran a letter in November 2012 asking him to provide or submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for records of treatment with Kaiser Permanente.  These records were associated with the record in December 2012.  The AOJ then scheduled the Veteran for relevant VA examinations in December 2012, June 2013, and October 2013 that were consistent with and responsive to the November 2012 remand directives.  The AOJ then readjudicated the appeal in a June 2013 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2012 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The Veteran identified outstanding evidence pertinent to his appeals, and appropriate efforts to obtain those records have since been completed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).


Contents of the January 2017 JMR

The parties to the January 2017 JMR agreed that, in its March 2016 decision, the Board erred by not discussing all "potentially applicable" provisions of law and regulation.  See Majeed v. Principi, 16 Vet. App. 421 (2002).  Therefore, the Board's statement of reasons or bases was inadequate for judicial review.  See 38 U.S.C.A. § 7104(d)(1).  Specifically, statements from the Veteran at the March 2012 Board hearing and in the record raised the issue of entitlement to a TDIU as part of the appeal for increased ratings.  However, the Board did not address whether TDIU benefits were warranted.  Therefore, the parties agreed that the case should be remanded so that the Board could readdress the appeals for higher initial ratings for the service-connected right foot disabilities and right foot keloid scar, to include the issue of whether entitlement to TDIU benefits is warranted.  As discussed in the Introduction, the Board finds that the issue of entitlement to a TDIU has been raised and will adjudicate that issue in this decision.

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Pes Planus and Residuals of a Right-Foot Bunionectomy

The February 2005 rating decision awarded the Veteran service connection for residuals of a right foot bunionectomy, rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which relates to "other foot injuries", effective September 10, 2004.  The relevant rating period is from September 10, 2004, the effective date for the award of service connection for residuals of a right foot bunionectomy, through the present.  See 38 C.F.R. § 3.400.

As an initial matter, the Board must discuss the appropriateness of rating the Veteran's right foot disability under Diagnostic Code 5284.  Diagnostic Code 5284 does not apply to the eight listed foot conditions specifically listed in 38 C.F.R. § 4.71a.  Furthermore, rating any of the listed foot conditions under Diagnostic Code 5284 constitutes an impermissible rating by analogy.  See Copeland v. McDonald, 27 Vet. App. 333.  Here, service treatment records reflect the Veteran underwent a bunionectomy and proximal metatarsal osteotomy of the right first digit in October 1977 for a bunion and hallux valgus.  X-ray results and findings made on VA examinations during the rating period reflect that the Veteran has hallux valgus and that he had surgery equivalent to resection of the metatarsal head.  See, e.g., January 2005 and May 2012 VA examination reports.  Diagnostic Code 5280 provides a 10 percent rating when hallux valgus is severe, if equivalent to amputation of the great toe or operated with resection of the metatarsal head.  Therefore, the Veteran's residuals of a bunionectomy are most appropriately rated under Diagnostic Code 5280, rather than Diagnostic Code 5284, and the Board will consequently change the diagnostic code under which the Veteran's residuals of a bunionectomy are rated.  The assignment of a particular diagnostic code to rate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Here, the change of diagnostic codes more accurately rates the Veteran's residuals of a bunionectomy under the diagnostic code for the listed foot condition in 38 C.F.R. § 4.71a.  The Veteran is not prejudiced by this change of diagnostic code as the change does not result in a reduction in his rating or in severing service connection for the right foot disability.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).

Turning to the evidence of record, a July 2004 VA treatment record shows the Veteran reported having increased foot pain over the last year.  He reported the pain was across his big toe and that standing or walking made the pain worse.  He described the pain as being 8 out of 10 on a pain scale.  Physical examination revealed full range of motion of the feet.  The Veteran was assessed with chronic foot pain.  In August 2004, the Veteran reported toe pain with weight bearing and ambulation.  He described the pain as a sharp shooting sensation originating from the first interspace, plantarly and proximally.  The Veteran reported having swelling and tenderness, with some comfort on using larger shoes.

At the January 2005 VA examination, the Veteran reported experiencing pain and swelling in his right foot on standing or walking.  He lost time from work once or twice a month.  Physical examination revealed a small amount of bilateral weight bearing line over the medial aspect of each big toe.  He did not require braces, canes, crutches, or other corrective devices for his right foot.  He had painful motion, slight edema, weakness, and tenderness.  He had flat foot, but he did not have valgus, forefoot, or midfoot malalignment.  He exhibited no evidence of inward rotation of the heel, medial tilting of the upper border of the talus, or marked pronation.  He had extreme tenderness to palpation of the plantar surface.  His Achilles tendon was in good alignment, and he showed no evidence of claw feet, dropped forefoot, or marked varus deformity.  Dorsiflexion of the right toes produced pain in some toes.  Palpation of the metatarsal heads of the toes produced marked tenderness.  He had hammertoes of the second through fifth toes.  He did not have Morton's metatarsalgia.  He had an abnormal posture that was flexed slightly forward and an abnormal gait with slight hesitation.  X-rays revealed mild hallux valgus, a previous bunionectomy, and no other significant findings.

In January 2005, the Veteran's coworkers, M.B., and friend, G.S.H., submitted statements reporting that the Veteran had complained to them of having foot pain and persistent and bothersome foot problems.  Also in January 2005, the Veteran indicated that he took Tylenol and Motrin for the pain in his feet and changed his shoes frequently for comfort.  His pain was worse after walking or standing for long periods of time.

At the May 2006 VA examination, the Veteran reported pain on his right big toe that requires him to remove his shoes frequently when doing prolonged sitting, standing, or walking, as the pressure of his shoes caused more pain.  His foot condition resulted in three days lost from work per month.  He had constant pain that travelled to the proximal feet and lower leg.  The pain was crushing, burning, and aching in nature and at a level of 8 on a 10 pain scale.  Pain occurred due to physical activity or occurs spontaneously, and was relieved by Motrin.  He experienced pain when he wore regular shoes or boots.  He did not have any pain, weakness, stiffness, swelling or fatigue at rest, but had pain and stiffness with standing or walking.  He was unable to run.  Physical examination revealed no signs of abnormal weight bearing.  The Veteran's gait and posture were within normal limits.  He did not require any assistive devices.  He used arch supports, but they did not relieve his symptoms and pain.  On examination, the Veteran had painful motion and tenderness.  He did not have pes planus, pes cavus, hammertoes, or Morton's metatarsalgia.  He had hallux valgus with a slight degree of angulation.  There was resection of the metatarsal head.  X-rays revealed evidence of a previous bunionectomy, flattening of the metatarsal head, and early osteoarthritis at the first metatarsophalangeal joint.

In June 2008, the Veteran's coworkers, C.W. and L.S., provided statements as to their observations of the Veteran.  L.S. reported that he had worked with the Veteran for two years and that he observed that the Veteran could not walk or stand without needing to take a rest because of his foot conditions.  L.S. indicated that he would request that the Veteran take rest periods when assisting him because of his foot disability.  C.W. reported that he saw the Veteran have pain in his foot and that "Some days he is alright but some days his foot seems to give him problems."

September and October 2010 private medical records show that the Veteran reported medial arch pain coming around the back of the medial malleolus with episodes of pain reaching around to the lateral side of the right leg.  He indicated that standing for 20 minutes, walking for 10 to 15 minutes, and standing up from a chair aggravated the pain.  Sitting with his leg elevated for 20 minutes, Motrin, and wearing a brace eased the pain.  He could walk for half a mile.  He was limited in his ability to walk, stand, and exercise.  He reported having increased pain in the morning when first putting weight on the foot; however, the pain decreased as he moved around during the day.  Physical examination in September 2010 revealed evidence of pain and swelling at the medial arch around the medial malleolus.  The examiner noted pes planus.  The Veteran had increased pain with weight bearing and shifted to his left side.  He had an antalgic gait pattern.  His range of motion was within normal limits.  Physical therapy sessions in October 2010 revealed similar findings, but swelling was moderate and reduced from his session in September 2010.  The Veteran had moderate tenderness to palpation of his medial right ankle, and edema along the posterior tibial tendon.  He had no pain with range of motion of the ankle or on range of motion of the first and second rays of the feet.  Inversion against resistance caused pain and discomfort.  There was moderate collapse of the medial arch with weight bearing.

At the March 2012 Board hearing, the Veteran reported that he experienced swelling and that he had special orthotic inserts created for him.  He wore a foot brace to pull up his arch.  He usually wore the brace after work, but would wear it at work if his swelling was out of control.  He reported that he retired from work as a maintenance mechanic for the United States Postal Service in October 2010 due to his foot condition.   Prior to his retirement, he had been placed on limited duty by his doctor, who gave orders for no prolonged standing.

At the May 2012 VA examination, the Veteran reported having soreness and pain with weight bearing.  The pain had gotten so bad that his doctor released him from work about two years prior.  The Veteran used a cane occasionally for his right foot pain.  Physical examination revealed some tenderness at the right first metatarsophalangeal joint, indicative of mild impairment of the right foot.  The examiner noted that it was not advisable for the Veteran to engage in moderate and prolonged walking for at least more than 50 yards.  The examiner further noted that, in 1977, the Veteran had hallux valgus that required a metatarsal osteotomy/metatarsal head osteotomy, which is equivalent to metatarsal head resection.  The Veteran did not have Morton's neuroma, metatarsalgia, weak foot, malunion or nonunion of the tarsal or metatarsal bones, pes cavus, or hammer toes.

At the December 2012 VA examination, the Veteran was noted to have mild to moderate symptoms of hallux valgus and hallux rigidus.  The examiner also noted the Veteran to have metatarsalgia of both feet.  The Veteran did not have hammer toes, claw foot, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries.  Physical examination revealed tender bilateral first toes.  The Veteran used a brace and cane constantly for his painful feet.  He reported the functional impact of his foot disabilities as "cannot walk due to feet pain."  The examiner found the severity of his right foot disability to be moderate.

At the June 2013 VA examination for pes planus, the Veteran reported that, for his pes planus, he wore a brace four times a week and used a cane and custom orthotics constantly.  He stated that he had to retire early because he was unable to stand or walk for more than 30 minutes and was unable to climb ladders.  He also had swelling due to constantly being on his feet.  He would constantly have to stop work, remove his shoes, and take frequent breaks.  The examiner provided diagnoses of flatfoot, hallux valgus, and posterior tibialis tendinosis.  Physical examination revealed accentuated pain on use and manipulation of both feet.  The Veteran had swelling, but did not have characteristic callosities.  His symptoms were relieved by arch supports.  He had extreme tenderness of the plantar surfaces that was improved by orthotic shoes or appliances.  He had decreased longitudinal arch height on weight bearing.  He had marked deformity and marked pronation that was improved by orthotic shoes.  His weight-bearing line fell over or medial to the great toe.  The hallux valgus caused alteration of the weight-bearing line.  There was no objective evidence of inward bowing of the Achilles tendon, or marked inward displacement and severe spasm on manipulation of the Achilles tendon.  The June 2013 VA addendum opinion, the examiner noted that the Veteran had no neurological findings related to the pes planus.

At the October 2013 VA examination, the Veteran had characteristic callosities on the right foot.  He reported that he regularly used a cane and orthotic shoe insoles for his pes planus.  He had extreme tenderness of the plantar surfaces, which was not improved by orthotic shoes.  There was no objective evidence of marked deformity, marked pronation of the foot, inward bowing of the Achilles tendon, or marked inward displacement or severe spasm on manipulation of the Achilles tendon.  The weight-bearing line did not fall over or medial to the great toe.  The Veteran's posture was within normal limits and his gait was antalgic as a result of his bilateral foot pain.  The examiner concluded that the Veteran's severe flatfoot impacted his ability to work because it impaired prolonged standing, walking, and running.

Turning to the relevant rating criteria for the Veteran's service-connected right foot disability, the Board notes that a 10 percent rating is the highest schedular rating available for hallux valgus under Diagnostic Code 5280.  Therefore, a schedular rating in excess of 10 percent is not available for the service-connected residuals of a right-foot bunionectomy under Diagnostic Code 5280.

As for the Veteran's pes planus, under Diagnostic Code 5276 a 10 percent rating is warranted for unilateral or bilateral pes planus when symptoms are moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendon achillis, and pain on manipulation and use of the feet.  When the pes planus is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted for unilateral involvement, and a 30 percent rating is warranted for bilateral involvement.  When the pes planus is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted for unilateral involvement, and a 50 percent rating is warranted for bilateral involvement.

Prior to October 24, 2005, the Veteran was service connected only for pes planus of the right foot.  However, as noted in the Introduction, the June 2013 rating decision granted service connection for bilateral pes planus, and assigned a rating of 30 percent from October 24, 2005.  This rating was granted pursuant to the Board's November 2012 remand of the issues of entitlement to service connection for a left foot disability and entitlement to an increased initial rating for the right foot disability.  Although the Veteran did not timely appeal the June 2013 rating decision, because Diagnostic Code 5276 provides differing ratings based on unilateral and bilateral involvement, the rating for the left pes planus is within the scope of the current appeal for an increased rating for the right pes planus.  Therefore, the Board will consider whether the Veteran is entitled to a higher rating under DC 5276 for bilateral pes planus from October 24, 2005.  However, the Board's discussion of the Veteran's left foot is limited to the rating under Diagnostic Code 5276.  The Board will not otherwise discuss symptoms of the Veteran's left foot disabilities as the Veteran did not appeal the May 2013 and June 2013 rating decisions that awarded service connection and assigned ratings for those disabilities.  Additionally, the Board is precluded from considering symptoms of left pes planus prior to October 24, 2005, as the effective date for the rating for bilateral pes planus was assigned based on the date of the Veteran's claim for entitlement to service connection for a left foot disability.  A rating cannot be awarded prior to the date established for entitlement to service connection for the associated disability.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, the Board will only consider whether the Veteran is entitled to an initial rating in excess of 10 percent for right pes planus prior to October 24, 2005, and will consider entitlement to an initial rating in excess of 30 percent for bilateral pes planus therefrom. 

The Board concludes that prior to October 24, 2005, the Veteran's right pes planus most nearly approximated the severity contemplated by the 10 percent rating criteria under Diagnostic Code 5276.  The January 2005 VA examiner noted that there was a small amount of bilateral weight-bearing line over the medial aspect of each big toe.  During the period prior to October 24, 2005, the Veteran also reported pain on manipulation and use of the foot when standing or walking.  Lay evidence from the Veteran's co-workers also reflects their observations of his foot pain.

The Board also finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a higher rating under Diagnostic Code 5276 prior to October 24, 2005.  The January 2005 VA examiner noted some slight edema, which would indicate swelling on use, a criterion for a higher 20 percent rating.  However, there was no objective evidence of marked deformity (pronation, abduction, etc.) or characteristic callosities.  In addition, although the Veteran experienced pain on manipulation and use, the pain was not shown to be accentuated.  Therefore, that symptom most closely approximates the associated criterion for a 10 percent rating, rather than that for a higher 20 percent rating.  Accordingly, the Veteran's disability picture did not more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 5276.

The Board observes that the January 2005 VA examination reflects that the Veteran had extreme tenderness of the plantar surfaces of the foot, which is among the criteria for a 30 percent under Diagnostic Code 5276.  The examiner did not further note whether the extreme tenderness was improved by orthopedic shoes or appliances; thus, it is unclear whether this symptom meets the 30 percent criterion of extreme tenderness of the plantar surfaces not improved by orthopedic shoes or appliances.  Nevertheless, even resolving reasonable doubt in the Veteran's favor and finding that this symptom met the criterion for a 30 percent rating, there was no evidence of marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Therefore, during the relevant rating period prior to October 24, 2005, the Veteran's right foot disability picture did not more nearly approximate the criteria for a 30 percent rating for unilateral flat foot under Diagnostic Code 5276.

As for entitlement to an initial rating in excess of 30 percent for bilateral pes planus from October 24, 2005, the Board concludes that the preponderance of the evidence is against a finding that such an increased initial rating is warranted.  The June 2013 and October 2013 VA examiners noted that the Veteran had extreme tenderness of the plantar surfaces.  The October 2013 VA examiner further noted that the extreme tenderness was not improved by orthotic shoes.  However, although such manifestations are explicitly listed as one of the criteria for a 50 percent rating under Diagnostic Code 5276, the record does not show that the Veteran's bilateral pes planus was manifested by any of the other listed criteria for a 50 percent rating.  Specifically, marked inward displacement and severe spasm of the tendo achillis on manipulation have not been noted at any time during the appeal period.  In addition, although marked pronation was noted at the June 2013 VA examination, the examiner found that such was improved by orthotic shoes.  The criteria for a higher 50 percent rating require that marked pronation not be improved by orthopedic shoes or appliances.  Furthermore, at the October 2013 VA examination, the Veteran did not have marked pronation.  Accordingly, the Veteran's disability picture did not more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 5276 at any time from October 24, 2005.

The Board has also considered whether any other diagnostic codes may be applicable to the Veteran's service-connected foot disabilities.  The record indicates that the Veteran has had hammertoes during the appeal period.  A 10 percent rating is provided for unilateral hammertoes when all toes are hammertoes, without claw foot. 38 C.F.R. § 4.71a, Diagnostic Code 5282.  Such manifestations have not been shown by the evidence of record at any time during the relevant rating period.  Specifically, the January 2005 VA examiner noted that the Veteran had hammertoes affecting the second through fifth toes.  Although this evidence indicates that four out of the five toes of the right foot are affected by hammertoes, it does not more nearly approximate findings that reflect that all toes are affected.  Other evidence of record, including the May 2006 and December 2012 VA examination reports, indicates that the Veteran does not have hammertoes.  Therefore, the Veteran is not entitled to a separate compensable rating for hammertoes under Diagnostic Code 5282 at any time during the relevant rating period.

The Board has also considered the application of Diagnostic Code 5281, which provides ratings for severe, unilateral hallux rigidus, which is to be rated as severe hallux valgus under Diagnostic Code 5280.  The December 2012 VA examiner diagnosed the Veteran with hallux rigidus.  However, that examiner assessed the condition as manifested by mild or moderate symptoms, not severe or equivalent to amputation of the great toe.  Accordingly, the Veteran is not entitled to a rating under Diagnostic Code 5281 for the diagnosed hallux rigidus.  Moreover, even if the hallux rigidus were severe, the Veteran has already been awarded the maximum rating provided under Diagnostic Code 5280 for his residuals of a bunionectomy.  Thus, providing a separate rating for hallux rigidus under the same criteria would be considered impermissible pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

The evidence also reflects that the Veteran has osteoarthritis of the first metatarsophalangeal joint.  See May 2006 VA examination report.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although the evidence reflects that the Veteran has limited, painful motion of the toes on his right foot with tenderness, and swelling, he is not entitled to a separate rating under Diagnostic Code 5003 because his symptoms of right foot are already compensated through his compensable rating under Diagnostic Code 5276, which explicitly lists pain, tenderness, and swelling as factors considered.  See 38 C.F.R. § 4.14 (stating that the rating of the same disability or its manifestations under various diagnoses is to be avoided). 

In addition, there is no evidence that the Veteran has weak foot, claw foot, or malunion of or nonunion of the tarsal or metatarsal bones.  Thus, ratings under Diagnostic Codes 5277, 5278, and 5283 are not warranted. 

Finally, as shown by the evidence discussed above, the Veteran has not been diagnosed with any service-connected right foot condition that is not explicitly listed in the rating schedule; therefore, he does not have a right foot disability that could be rated by analogy under Diagnostic Code 5284.  See Yancy v. McDonald, 27 Vet.App. 484 (2016) (finding that foot conditions not specifically listed under 38 C.F.R. § 4.71a may be rated by analogy under Diagnostic Code 5284).  Therefore, the Board concludes that rating under Diagnostic Code 5284 would be inappropriate. 

The Board has considered whether any further staged ratings are appropriate and finds that evidence regarding the level of disability for the right foot disability is consistent with the assigned ratings.  The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting higher ratings have not been shown other than as reflected by the ratings assigned.  Accordingly, further staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119.

The Board therefore finds that the criteria for an initial rating in excess of 10 percent for residuals of a right foot bunionectomy; for an initial rating in excess of 10 percent for right pes planus prior to October 24, 2005; and for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  Accordingly, higher initial ratings for those disabilities must be denied.  As the preponderance of the evidence is against the assignment of higher initial ratings for those disabilities, the benefit-of-the-doubt doctrine is not for application, and the appeals must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Foot Keloid Scar

The Veteran seeks an increased rating for his service-connected right foot keloid scar.  The Veteran's increased rating claim was received on September 10, 2004.  Therefore, the relevant rating period is from September 10, 2003, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  The Veteran's service-connected right foot keloid scar is currently rated as 10 percent disabling throughout the relevant rating period.

Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  During the pendency of the Veteran's appeal, the regulations pertaining to ratings for scars not of the head, face, or neck were revised.  The revised regulations apply to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).  As discussed in the above paragraph, the current appeal arises from a claim the Veteran filed in September 2004.  Although the Veteran did not specifically request review under the revised criteria, the Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes a Veteran's benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward, and the Board will determine whether a higher benefit may be awarded under either set of criteria for that period.

Under the regulations in effect prior to October 23, 2008, Diagnostic Codes 7802 through 7804 provided a maximum 10 percent rating.  In addition, under the regulations in effect from October 23, 2008, Diagnostic Code 7802 provides a maximum 10 percent rating.  As the Veteran cannot be awarded a higher rating for the service-connected right foot scar based on Diagnostic Codes 7802 through 7804 in effect prior to October 23, 2008, or based on Diagnostic Code 7802 in effect from October 23, 2008, further discussion of those diagnostic codes is not necessary.  The Board further notes that Diagnostic Code 7803 was removed from the regulations as part of the revisions made effective October 23, 2008.

The January 2005 VA examiner noted that the Veteran had an 11.5 by 1 centimeter scar over the medial side of the right first metatarsal bone extending to the right great toe.  The scar was level and was hyperpigmented proximally and hypopigmented distally.  The Veteran also had a 4 by 0.7 centimeter scar between the distal ends of the second and third toes.  The scar was level and colored normally proximally, but was hypopigmented distally.  The Veteran further had a hyperpigmented 2 by 2 centimeter elevated tender keloid scar located at the distal to mid-portion of the instep on the right side.  The total area of the three scars was 18.3 centimeters.

At the May 2006 VA examination, the Veteran reported having a painful scar.  Examination revealed a level scar at the medial aspect of the right foot that was 9 by 1 centimeters with tenderness.  It had a keloid formation of less than 6 square inches and hypopigmentation of less than 6 square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, hyperpigmentation, or abnormal texture due to the scars.

At the March 2012 Board hearing, the Veteran reported having two scars on his right toes.  One was located between the big toe and the other was at the side of the toe.  The scar at the side of the toe was about 4 inches in length.  He also had a very thick scar along the side of his right foot that was about 4 inches in length.  He testified that it was very painful and sensitive.  The skin of the scar would get red, but it did not peel or bleed.  He walked on the outside of his foot to avoid putting all of his weight down on the scar.  He indicated that the scar was painful when it rubbed against his shoes.

At the May 2012 VA examination, the Veteran reported having one painful scar on his right foot that caused him constant pain when he put weight on the foot.  Examination revealed a round keloid scar at the proximal end of the right foot that was linear and measured 6.5 by 0.5 centimeters.  The scar was not unstable.  There was also a second scar that was superficial and non-linear.  It measured 2.5 by 2 centimeters and was nontender with intact skin.  The total area of the Veteran's scars was 8.25 square centimeters. 

The December 2012 VA examiner noted that the Veteran had two painful keloid scars on his right and left feet from his bunionectomies.  The scars were not unstable.  Both were linear and measured 6.5 centimeters.  The scars did not result in limitation of motion.  The examiner found the scars to be of mild severity, and indicated that neither scar was tender to palpation.  In addition, neither scar resulted in neurological abnormality.

The June 2013 VA examiner noted that the Veteran had one painful keloid scar that was distal to the mid-portion of the instep on the medial aspect on the right lower extremity.  The Veteran reported experiencing sharp pain when his orthotic insert rubbed against the keloid scar.  The scar was not unstable.  It was a superficial, non-linear scar that measured 2 by 2 centimeters.  The examiner also noted the Veteran had two other superficial and non-linear scars of the right lower extremity, one located along the medial side of the right first metatarsophalangeal joint extending to the right great toe and measuring 11.5 by 1 centimeters, and the other between the distal ends of the second and third metatarsophalangeal joint of the right foot and measuring 4 by 0.07 centimeters.  The examiner also identified a superficial, non-linear scar on the left foot measuring 8.5 by 0.8 centimeters.  The total area of the Veteran's foot scars was 22.58 square centimeters.  There was limitation of function in the right foot in that the Veteran had pain when his orthotic rubbed against the scars.  The Veteran reported having to wear orthotics constantly in order to walk.  He experienced foot pain with or without orthotics, either in the scar area or on the plantar surfaces of the feet.

The October 2013 VA examiner identified two 7 by 0.5 centimeter scars, one on each foot.  The scars were hypertrophic, but were not painful or unstable.  The total area of the Veteran's scars was 7 square centimeters.

Turning to the relevant rating criteria, a higher rating under Diagnostic Code 7801 is not warranted because the Veteran's scars have not been shown to be deep or to cause limited motion.  Moreover, even if the evidence showed the scars were deep or caused limited motion, the largest area they have been shown to cover is less than 77 square centimeters, which is the minimum total area required for a rating in excess of 10 percent under Diagnostic Code 7801, both as in effect prior to October 23, 2008, and as in effect therefrom.

Under Diagnostic Code 7804 as in effect from October 23, 2008, a 10 percent rating is warranted when there are one or two scars that are unstable or painful.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  A 30 percent rating is warranted when there are five or more scars that are unstable or painful.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent should be added to the rating based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.  The evidence of record does not show that the Veteran had three or four scars that were either unstable or painful at any time since October 23, 2008.  The highest number of scars that has been noted to be painful on examination at one time was two, one on the right foot and one on the left foot.  Such manifestations meet the criteria only for a 10 percent rating under Diagnostic Code 7804 in effect since October 23, 2008.  Although examinations have noted the Veteran has up to three scars on his right foot, only one of those scars has been noted to be painful.  See May 2012 and June 2013 VA examination reports.  In addition, at no time during the relevant rating period have the Veteran's service-connected scars been noted as unstable.  Therefore, the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent under Diagnostic Code 7804 in effect since October 23, 2008.

Diagnostic Code 7805, both as in effect prior to October 23, 2008, and as in effect therefrom, rates scars based on limitation of function of the affected part.  The Veteran is already receiving ratings under Diagnostic Codes 5276, 5279, and 5280 based on limitation of function of the right foot, and the above analysis discusses whether he is entitled to a higher rating on that basis, with consideration of the effect of the scars.  Therefore, further consideration of the right foot scars under Diagnostic Code 7805 is not warranted.

The Board therefore finds that the criteria for entitlement to a rating in excess of 10 percent for keloid scar, residuals of right foot bunionectomy, have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's keloid scar, residuals of right foot bunionectomy, pursuant to Hart, 21 Vet. App. at 519, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Extra-schedular Consideration

The Board has also considered whether referral for an extra-schedular rating is appropriate for the right foot disability and/or the right foot keloid scar residuals.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As explained in detail above, the Veteran's service-connected right foot disability has been manifested by symptoms related to pes planus and hallux valgus.  Additionally, symptoms related to degenerative joint disease have been considered in rating his service-connected disability.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a appropriately contemplate the Veteran's right foot disability symptoms.  Similarly, the Veteran's scar residuals of a right foot bunionectomy have been manifested by pain.  Such is contemplated by the rating criteria provided under 38 C.F.R. § 4.118, both as in effect prior to October 23, 2008, and as in effect therefrom.  In short, there is no indication in the record that the average industrial impairment from his right foot disability and right foot scar residuals would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual such that referral for extra-schedular consideration is warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance when the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extra-schedular rating based on the combined effect of multiple conditions is not warranted in this case.

TDIU

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extra-schedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

In this case, the Veteran has indicated that he had to stop working as a maintenance mechanic for the United States Postal Service in October 2010 due to his service-connected bilateral foot disabilities.  See March 2012 Board hearing transcript.  The issue of entitlement to a TDIU has been raised and parcel to the appeal for an increased initial ratings for the service-connected right foot disabilities.  Therefore, the relevant appeal period for the issue is from September 10, 2004, that date entitlement to service connection was awarded for those disabilities.  See 38 C.F.R. § 3.400.  From September 10, 2004, the Veteran was service connected for keloid scar, residuals of right foot bunionectomy, rated as 10 percent disabling; right foot pes planus, rated as 10 percent disabling; and status-post residuals of right foot bunionectomy, rated as 10 percent disabling, for a combined rating of 30 percent.  From October 24, 2005, the Veteran's service-connected right foot pes planus was changed to bilateral pes planus and rated as 30 percent disabling, and the Veteran was additionally service connected for left foot hallux valgus, rated as 10 percent disabling; and scar of the left foot, residual of status-post surgery left foot hallux valgus, rated as 10 percent disabling, for a combined rating of 60 percent.  From March 16, 2012, the Veteran was additionally service connected for chronic thoracolumbar strain, rated as 20 percent disabling; osteoarthritis of the right hip, rated as 10 percent disabling; early osteoarthritis of the left hip, rated as 10 percent disabling; a right knee condition, rated as 10 percent disabling; and a left knee condition, rated as 10 percent disabling, for a combined rating of 80 percent.  From December 28, 2012, the Veteran was additionally service connected for right foot anterior metatarsalgia, rated at 10 percent disabling, for a combined rating of 80 percent.  Accordingly, the schedular percentage requirements for a TDIU were not met from September 10, 2004, through October 23, 2005, because at no time during that period did the Veteran have a single service-connected disability rated at 40 percent or higher.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation during that period such that consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).  However, for the period since October 24, 2005, the Veteran has met the schedular rating percentage requirements because, when his service-connected disabilities of the bilateral lower extremities are considered as one disability as dictated under 38 C.F.R. § 4.16(a), he had a single disability rated as 60 percent disabling.

The Veteran testified at the March 2012 Board hearing that he retired from his occupation as a maintenance mechanic for the United States Postal Service on October 29, 2010.  He was 60 years old at the time of his retirement, and had planned to work longer.  Prior to the retirement, the Veteran was placed on light duty.  The service-connected foot disabilities were the main factor in his decision to take early retirement.  He further testified that his service-connected disabilities of the bilateral feet, to include the service-connected scars, make it difficult to walk and stand for long periods of time.  In addition, before he retired, he would have to take his shoes off at work because his feet would swell.

The record indicates that the Veteran has a high school education with some additional training in machinery and computer and electronic technology.  See VA Form 22-1990, Veteran's Application for Educational Benefits, and VA Form 22-1990, Enrollment Certification, both received in October 1983; VA Form 21-526, Veteran's Application for Compensation or Pension, received in November 1995.  The record further shows that the Veteran most recently worked as a maintenance mechanic for the United States Postal Service for 25 years prior to retiring in October 2010.

The Veteran told the January 2005 VA examiner that he has pain in the right foot and stiffness in the left foot with prolonged standing or walking.  The Veteran told the May 2006 VA examiner that his keloid scars caused pain in his big toe bilaterally and that, when he wears regular shoes or boots, he experiences pain in the feet.  In addition, he has pain and stiffness when standing or walking such that he must remove his shoes frequently.  Furthermore, he cannot run, and his bilateral foot conditions resulted in missing work three times in the prior month.  He did not require an assistive device for ambulation.

A February 2008 private record indicates that the Veteran was limited by his doctors to a modified work program from February 9 to February 25, 2008, with intermittent lifting or carrying of 0 to 10 pounds and occasional lifting or carrying of 11 to 25 pounds.  A September 2010 private work status report indicates that the Veteran was placed on modified activity from September 7 to September 17, 2010, with continuous standing of no more than 15 minutes at one time, for no more than 30 cumulative minutes of standing per hour, and no more than 4 hours of standing total per day for no more than 5 days per week; and continuous sitting of no more than 30 minutes at a time, with the need to alternate between sitting and standing every 15 minutes.  An October 2010 private work status report placed similar restrictions on the Veteran's work activity for October 29, 2010, but further specified that the Veteran must be allowed to use a brace as directed.

The May 2012 VA examiner opined that the Veteran would be able to secure and maintain employment for sitting positions and minimal walking positions.  Moderate and prolonged walking for at least more than 50 yards would not be advised.  The examiner further opined that the Veteran would not be able to bend his knees to lift items up due to his service-connected knee disabilities, would not be able to bend and pick up or twist due to the service-connected hip disabilities, would be unable to bend or climb to get supplies due to the service-connected back disability, and would have pain with weight bearing due to the service-connected scars.

The Veteran reported constant use of a brace and cane at the December 2012 VA examination due to foot pain.  The December 2012 VA examiner noted that the Veteran reported inability to work because he "cannot walk due to feet pain."  At the June 2013 VA examination, the Veteran reported regular use of a brace and constant use of a cane and custom orthotics due to his bilateral pes planus.  The June 2013 VA examiner noted that the Veteran retired from his job as a mechanic after 25 years because he could no longer stand or walk for more than 30 minutes, was unable to climb ladders, and had to stop working constantly to remove his shoes to relieve swelling.  At the October 2013 VA examination, the Veteran reported regular use of a cane and orthotics due to his pes planus.  The October 2013 VA examiner opined that the Veteran's service-connected disabilities of the hips, knees, feet, and back limit his ability to engage in prolonged sitting, standing, and walking; repetitive bending, kneeling, and squatting; climbing stairs; and perform heavy lifting.

In summary, the Veteran has a high school education with additional training in machinery and computer and electronic technology.  He most recently worked as a maintenance mechanic for the United States Postal Service for 25 years until retiring on October 29, 2010.  In the two months prior to his retirement, the Veteran was placed on modified duty due to his service-connected disabilities.  Specifically, he was limited in his ability to lift and carry items and to walk and stand for extended periods, and he required the ability to alternate between sitting and standing every 15 minutes.  The Veteran has also reported that his feet would swell at times, and that he accordingly would need frequent breaks to remove his shoes to alleviate the swelling.  The VA examinations dated after October 29, 2010, reflect the Veteran's need to use assistive devices, including braces, a cane, and custom orthotics.  They also show that the Veteran's service-connected disabilities affected his ability to engage in prolonged sitting, standing, and walking; repetitive bending, kneeling, and squatting; climbing stairs; and perform heavy lifting.

The Board finds that the Veteran's service-connected disabilities limit him to sedentary work, given the difficulties he experiences as to lifting, standing, walking, and performing postural activities.  The record further shows that, due to his service-connected disabilities, he would additionally need the option to change positions from sitting to standing every 15 minutes and that he would need to take unscheduled breaks from time to time during the workday to remove his shoes to alleviate pain and swelling in his feet.  Accordingly, although the Veteran would be able to complete the core duties of sedentary work such as clerical work, inspection work, or assembly work, to complete a full work schedule on an ongoing basis, he would require special accommodations not generally allowed in the competitive workforce.  In short, the Board concludes that, in view of the Veteran's service-connected disabilities, education, and work history, the Veteran is capable of only sedentary work performed in a sheltered environment.  Such work constitutes marginal employment, which cannot be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

Therefore, the Board concludes that the probative evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  As such, the evidence is at least at equipoise as to whether the Veteran is entitled to a TDIU.  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49.  The Board again notes that the AOJ will set an effective date after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).



ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right-foot bunionectomy is denied.

Entitlement to a rating in excess for 10 percent for a keloid scar, residual of a right-foot bunionectomy, is denied.

Entitlement to an initial rating in excess of 10 percent for right pes planus prior to October 24, 2005, is denied.

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus from October 24, 2005, is denied.

Entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


